Citation Nr: 0907916	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disability 
of the face, claimed as cellulitis in the right maxillary 
area, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1967 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, Puerto Rico.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicides.

2.  The preponderance of the evidence is against a finding 
that current skin disability of the face, cellulitis in the 
right maxillary area, is related to service, to include 
herbicide exposure. 


CONCLUSION OF LAW

A skin disability of the face, claimed as cellulitis in the 
right maxillary area, was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2006, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006 and April 
2008, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Thus, the duties to notify and 
assist have been met.

Analysis

The Veteran essentially claims that he has a current a skin 
disability of the face related to his service in Vietnam. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A. 
§ 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  According to 
his Armed Forces Of The United States Report Of Transfer Or 
Discharge (DD Form 214), the Veteran served in Vietnam for 
one year and eight months of his active service from January 
1967 to September 1969.  Therefore, he is presumed to have 
been exposed to herbicides.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any other disabilities.  It was specifically 
indicated that the National Academy of Sciences, after 
reviewing pertinent studies, did not feel that the evidence 
warranted altering its prior determination that there was 
inadequate or insufficient evidence of an association between 
exposure to herbicide agents and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32395-32407 (2007).


On review, the Board finds that service connection for the 
Veteran's skin disability of the face is not warranted on a 
presumptive basis, as secondary to in-service herbicide 
exposure.  The Veteran currently has cellulitis on his face.  
As cellulitis is not one of the disabilities listed for 
presumptive service connection, presumptive service 
connection based on exposure to herbicides is not warranted. 

Though the Veteran is not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Service treatment records are negative for any complaints or 
findings of a skin disability of the face.  The examination 
at service discharge noted normal head, face, neck, and 
scalp, and skin evaluations.  In fact, the first indication 
in the record of a skin disability of the face was not until 
February 2006.  VA treatment records dated in February 2006 
noted that the Veteran had cellulitis on the right cheek area 
of the face, secondary to an insect bite skin five days 
before.  

Based on review of the evidence, the Board finds that service 
connection for a skin disability of the face, claimed as 
cellulitis in the right maxillary area, is also not warranted 
on a direct basis.  There is no competent medical evidence 
that the skin disability of the face is related to service.  
Service treatment records are negative for any findings of a 
skin disability of the face, and the first indication of such 
a disability is not until 37 years after service discharge.  
In view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Additionally, there is no medical opinion which 
provides a nexus between current skin disability of the face 
and service, including presumed herbicide exposure therein.  
In fact, the evidence demonstrates that the Veteran's current 
facial cellulitis was secondary to an insect bite of recent 
onset.

In any case, the Board declines to obtain a medical nexus 
opinion with respect to the Veteran's service connection 
claim because there is no evidence of pertinent disability in 
service, or for over three and half decades following 
service.  Thus, while there is current evidence of a skin 
disability of the face, claimed as cellulitis in the right 
maxillary area, there is no true indication that it is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of findings 
of a skin disability of the face in service, the lack of 
diagnosis of the claimed disability until many years post-
service, and the diagnosis of the disability in connection 
with an intervening event after service (i.e. an insect bite 
in February 2006), any opinion relating pertinent disability 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994), 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that his skin 
disability of the face is related to service, including 
herbicide exposure) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability of the face, claimed 
as cellulitis in the right maxillary area, is denied.


REMAND

In an October 2006 rating decision, the RO declined to reopen 
the Veteran's claim of entitlement to service connection for 
PTSD.  Review of the record shows that a notice of 
disagreement was received in March 2007 in which the Veteran 
disagreed with the October 2006 rating decision as it relates 
to his PTSD claim.  The RO has not issued the Veteran a 
Statement of the Case that addresses this issue, therefore a 
remand is necessary to correct this procedural deficiency.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2008), Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a Statement of the 
Case  pertaining to the issue of whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for PTSD.  In so 
doing, the RO/AMC should ensure that the 
Veteran has been sent the appropriate 
notification letters pertaining to his 
claim, including the requirements set 
forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Veteran is hereby notified that, 
following the receipt of the Statement of 
the Case concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If, and only if, a timely substantive 
appeal is filed, should the case be 
returned to the Board for appellate 
review.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


